Citation Nr: 0018118	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  94-45 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
left knee disability characterized as residuals of internal 
derangement (status-post meniscectomy).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from July 1966 to September 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating action of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied an evaluation in excess of 
10 percent for the veteran's left knee disability.  However, 
during the pendency of this appeal, the RO issued a rating 
action in September 1995 which granted the veteran an 
increased evaluation to 20 percent for his left knee 
disability, effective from May 1993, the date he requested an 
increased evaluation.  This case was previously before the 
Board in March 1997 at which time the issue was remanded for 
additional evidentiary development.  All development 
requested on remand has been completed and the case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's left knee disability, residual of 
meniscectomy, includes limitation of flexion to 90 degrees, 
occasional swelling, degenerative changes, and pain on use 
resulting in no more than moderate impairment of function of 
the knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the residuals of medial meniscus repair with internal 
derangement have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71 Plate II, 4.71, Diagnostic Code 5258 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  All relevant evidence has been 
collected for review, the veteran has been examined on 
several occasions with diagnostic testing.  No further 
actions are necessary to comply with the duty to assist. 

Law and Regulation.  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the rating schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as this can practicably be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  The basis of disability 
evaluations is the ability of the body as a whole or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

The words "slight," "moderate," and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
it's decision are "equitable and just."  38 C.F.R. § 4.6.  
It should also be noted that the use of terminology such as 
"moderate" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Examinations must adequately show anatomical damage and 
functional loss with respect to these elements.  Functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints, and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain supported by adequate 
pathology.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

Regarding joints, factors of disability reside in reduction 
of their normal excursions of movement in different planes.  
Inquiry will be directed to consideration of less movement 
than normal, more movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing and weight bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45; See DeLuca v. Brown,  8 Vet. App. 202 (1995).  

VA General Counsel issued a precedent opinion in July 1997 
which held that a claimant who had arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  When the knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero percent rating under Diagnostic Codes 
5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) to obtain a separate 
rating if arthritis is clinically demonstrated.  In August 
1998, VA General Counsel issued VAOPGCPREC 9-98.  Referring 
to Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
General Counsel found that even if a claimant technically had 
full range of motion, but motion was inhibited by pain, a 
compensable rating for arthritis under Diagnostic Code 5003 
and Section 4.59 would be available, assuming that arthritis 
was clinically demonstrated.  

Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

38 C.F.R. § 4.71, Plate II, indicates that normal range of 
motion for the knee in a sitting position is from 0 degrees' 
extension to 140 degrees' flexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5269 provides that limitation of leg flexion 
to 60 degrees warrants a noncompensable evaluation, flexion 
limited to 45 degrees warrants a 10 percent evaluation, 
flexion limited to 30 degrees warrants a 20 percent 
evaluation, and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 provides that limitation of leg extension to 5 degrees 
warrants a noncompensable evaluation, extension limited to 10 
degrees warrants a 10 percent evaluation, extension limited 
to 15 degrees warrants a 20 percent evaluation, and extension 
limited to 20 degrees warrants a 30 percent evaluation.  

Malunion of the tibia and fibula: with slight knee disability 
warrants a 10 percent evaluation, with moderate knee 
disability warrants a 20 percent evaluation, and with marked 
knee disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  Removal of semilunar 
cartilage of the knee causing the knee to be symptomatic 
warrants a 10 evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.  Dislocated semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5258. 

Other impairment of the knee resulting in subluxation or 
lateral instability: which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Facts.  The veteran was clinically demonstrated to have an 
internal derangement of the left knee during service and 
surgical meniscus repair revealed loose bodies as well as a 
tear of the medial meniscus and these were excised.  The 
veteran filed a claim soon after service and, in January 
1970, the RO granted service connection for "internal 
derangement, left knee; medial meniscectomy" and assigned a 
10 percent evaluation effective from the date of service 
separation.  This evaluation remained in effect until the 
veteran filed his claim for increase in June 1993.  

A July 1993 VA examination report noted that recent X-ray 
studies were interpreted to reveal narrowing of the medial 
joint compartments bilaterally, left greater than right, with 
no other significant abnormality.  Examination revealed that 
gait was normal, range of motion was full and drawer and 
McMurray signs were negative.  There was both audible and 
palpable crepitus during joint motion.  There was some slight 
puffiness of the capsule beneath the knee.  Current findings 
included some swelling and crepitus and X-rays showed some 
compartment narrowing.  This examination report was relied 
upon by the RO to initially maintain the veteran's earlier 
assigned 10 percent evaluation.

A February 1995 VA examination report noted that the knee 
capsule was not now boggy (as shown earlier).  Range of 
motion was slightly decreased; extension was about 10 degrees 
short of full and flexion was about 120 degrees.  Crepitus 
was again noted.  There was again no paucity in the drawer or 
McMurray maneuver as shown on previous examination.  An MRI 
was ordered and it was noted that the knee appeared to be 
rather constant from the chart.  

In April 1995, a VA MRI study was interpreted as revealing 
changes compatible with prior medial meniscectomy.  Also 
revealed was a probable meniscal tear which, less likely, 
could represent granulation tissue from prior surgery.  A 
small amount of joint effusion was present.  Also noted was 
degenerative change involving the patellofemoral and medial 
compartments and of the lateral meniscus without evidence of 
tear.  

In January 1995, the veteran and his spouse testified at a 
personal hearing.  The veteran claimed difficulties with his 
knee in climbing stairs and stooping.  He said that pain was 
7 or 8 of 10.  He claimed that his knee locked up on him on 
squatting or stooping and then popped as he came back up.  He 
said that his knee swelled "every once in a while."  Such 
swelling would include a little puffiness around the kneecap 
area.  The veteran's spouse affirmed that he had left knee 
problems.  

In September 1995, mostly in consideration of the results of 
the earlier VA MRI study, the RO granted the veteran an 
increased evaluation from 10 to 20 percent for his left knee 
disability in accordance with 38 C.F.R. § 4.71a, Diagnostic 
Code 5258 for dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint 
(payable to date of his claim for increase).  

A VA physical examination performed in November 1996 resulted 
in findings that the left knee had no swelling or locking but 
there was positive crepitus and the veteran used Naprosyn for 
pain.  

In March 1998, the veteran was provided another VA 
examination.  The report therefrom revealed that he had a 
normal gait and left knee range of motion went from full 
extension to 95 degrees of flexion.  There was a slight 
amount of fluid in the left knee.  There was no ligamentous 
laxity on medial or lateral stress and anterior and posterior 
drawer signs were negative.  There was some pain at the end 
range of flexion and patellar rub was positive.  It was noted 
that there were no abnormal movements and muscle function and 
tone were normal.  Neurologically, there was no gross muscle 
atrophy or sensory impairment.  This physician also wrote 
that objective evaluation of DeLuca factors without "willing, 
cooperative and full participation of the patient is 
difficult."  He further wrote that as best he could judge, 
the left knee flexion was decreased and that maximum strength 
and speed of motion and endurance were probably decreased due 
to pain.  

A December 1998 VA examination report contained the veteran's 
complaint of constant left knee pain aggravated by prolonged 
walking or stair climbing with an inability to squat.  Pain 
had increased over the last 30 years but was said to be of 
the same intensity compared to 10 years ago.  There was no 
history of visibly apparent, significant swelling of the left 
knee although during cold weather the veteran reported that 
it felt swollen.  There was crepitus but no history of 
locking of the left knee.  While the veteran reported a 
history of the knee giving way, there was no history of 
falling as a result of this.  The veteran was reported as 
independent in all self-care and he walked a lot every day.  
No assistive device was used during ambulation.  Examination 
revealed the veteran to walk with a normal gait and he was 
able to walk on tiptoes or on the heels.  Range of motion was 
from 0 through 95 degrees and there was some pain at the end 
range of flexion.  There was some left knee effusion but no 
evidence of ligamentous laxity on medial or lateral stress 
and anterior and posterior drawer sign was negative.  Slight 
to moderate tenderness was elicited on pressure over the 
medial and lateral joint line.  There was no obvious atrophy 
or weakness of the left thigh muscles.  During dressing, 
undressing, lacing and unlacing of his shoes, the veteran 
showed no signs of guarding.  In regard to DeLuca factors, 
this physician wrote that speed of motion appeared to be 
somewhat diminished.  Clinically, the veteran had normal 
muscle strength; however, effective muscle strength and 
endurance were probably diminished during significant pain.  
The veteran had normal coordination.  The diagnosis was 
chronic right knee pain due to degenerative joint disease of 
the knee.  In January 1999, the same physician who had 
conducted the two (most recent) earlier formal VA 
examinations submitted an addendum regarding DeLuca factors.  
He pointed out that the veteran's 0 to 95 degrees of motion 
was a functional range for activities of daily living.  The 
veteran walked with a normal gait without any assistive 
devise.  He clinically had normal muscle strength and had 
normal coordination.  However, speed of motion appeared 
slightly diminished and effective muscle strength and 
endurance were probably diminished during significant pain.  

Analysis.  A clear preponderance of the evidence of record is 
against an evaluation in excess of the currently assigned 
20 percent for the veteran's service-connected left knee 
disability, characterized as postoperative medial 
meniscectomy with internal derangement and arthritis.  The 
Board finds that the clinical evidence on file shows symptoms 
which most nearly approximate the 20 percent evaluation 
assigned by the RO in September 1995 on the basis of 
38 C.F.R. § 4.71a, Diagnostic Code 5258, for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  The 1995 MRI study revealed a 
probable tear of the medial meniscus which has not clinically 
been dissociated from the veteran's left knee injury and 
surgical intervention during service.  This evaluation 
correctly and adequately compensates other symptoms which are 
routinely identified including degenerative changes, 
crepitus, pain, and occasional mild effusion or swelling.

In terms of "functional loss," the clinical evidence reveals 
that the veteran has a normal gait and can walk on heels and 
toes and has noncompensable loss of range of motion and has 
normal left knee and thigh musculature with normal 
coordination.  While the most recent clinical evaluations on 
file do opine that the veteran has some diminution of speed 
of joint motion and some probable loss of full muscle 
strength and endurance, diminished during significant pain, 
overall, this demonstration of functional loss is not so 
significant as to warrant a higher evaluation in excess of 
the schedular evaluation provided under Diagnostic Code 5258, 
considering that that evaluation includes dislocated 
semilunar cartilage with frequent episodes of locking and 
pain and effusion into the joint.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown,  8 Vet. App. 202 (1995).  The 
veteran's gait is consistently shown as normal, he has never 
used an assistive device for ambulation and, significantly, 
the clinical evidence on file consistently shows an absence 
of recurrent subluxation or lateral instability of the knee 
joint itself.  

The clinical evidence does not reveal findings consistent 
with the next higher 30 percent evaluation in that the 
veteran is not shown to have ankylosis of the knee of any 
kind, nor is there severe recurrent subluxation or lateral 
instability, nor is leg flexion limited to 15 degrees or leg 
extension limited to 20 degrees, nor is there malunion of the 
tibia and fibula with marked knee disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5262.  

Additionally, a separate evaluation is not warranted for 
arthritis and instability under Diagnostic Codes 5003 and 
5257 in accordance with VAOPGCPREC 23-97, because no 
instability of the knee is demonstrated by any clinical 
evidence on file.  

Pain and the mild to moderate limitations clinically 
demonstrated therefrom is adequately compensated by the 
currently assigned 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 which includes consideration of 
frequent episodes of locking, pain, and joint effusion in the 
actual criteria for that evaluation.  

Overall, clinically documented functional loss from pain is 
not so significant as to approximate the criteria required 
for a finding of "severe" left knee disability in accordance 
with any schedular criteria warranting a 30 percent 
evaluation, or higher.  The recent and consistent clinical 
findings documenting that full flexion of 140 degrees is, in 
the veteran's case, limited to 95 degrees is not sufficient 
alone to warrant a noncompensable evaluation for limitation 
of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion sufficient to warrant a noncompensable 
evaluation must be limited to 60 degrees).  See VAOPGCPREC 
23-97 and 9-98.

Moreover, dislocated semilunar cartilage with frequent 
episodes of locking essentially describes functional 
impairment which would result from degenerative arthritis in 
terms of interference with normal joint motion and 
articulation with resulting pain.  38 C.F.R. § 4.14 requires 
that a separate rating be based on manifestations other than 
those already compensated under current schedular evaluation.  


ORDER

An evaluation in excess of 20 percent for the veteran's left 
knee disability is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

